DETAILED ACTION
Claims 1-20 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,542,341 (the ‘341 Patent).

Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-18 of the ‘341 patent would anticipate Claims 1-14 and 16-18 (see a comparison of the independent claims below:


‘341 Patent
1. An earbud for insertion into an ear canal, comprising:
  
 an elongated body comprising a first end, a second end, and a cavity that extends along a body axis between the first end and the second end of the elongated body;

   a first flange connected to the elongated body and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole disposed in the first end of the first flange that is acoustically connected to the cavity of the elongated body, wherein the first flange further comprises a vent disposed through the first flange; and

   a second flange connected to the second end of the elongated body and comprising a first end adjacent the second end of the elongated body and a second end. 

1. An earbud for insertion into an ear canal, comprising:
 
  an elongated body comprising a first end, a second end, and a cavity that extends along a body axis between the first end and the second end of the elongated body;
 
  a first flange connected to the elongated body and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole disposed in the first end of the first flange that is acoustically connected to the cavity of the elongated body, wherein the first flange further comprises a vent disposed through the first flange; and

   a second flange connected to the second end of the elongated body and comprising a first end adjacent the second end of the elongated body and a second end;

   wherein the earbud is adapted to be manipulated between a first position and a second position, wherein when in the first position the first flange is disposed within the ear canal and the second flange is disposed outside of the ear canal, wherein when in the second position the first flange is disposed within the ear canal and the second flange at least partially occludes the ear canal.
16. A hearing device, comprising:

   a housing comprising a sound port;

   hearing assistance components disposed within the housing;



   an elongated body comprising a first end, a second end, and a cavity that extends along a body axis between the first end and the second end of the elongated body, wherein the cavity is acoustically connected to the sound port of the housing;

   a first flange connected to the elongated body and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole disposed in the first end of the first flange that is acoustically connected to the cavity of the elongated body, wherein the first flange further comprises a vent disposed through the first flange; and

a second flange connected to the second end of the elongated body and comprising a first end adjacent the second end of the elongated body and a second end.


   a housing comprising a sound port;

   hearing assistance components disposed within the housing;



   an elongated body comprising a first end, a second end, and a cavity that extends along a body axis between the first end and the second end of the elongated body, wherein the cavity is acoustically connected to the sound port of the housing;

   a first flange connected to the elongated body and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole disposed in the first end of the first flange that is acoustically connected to the cavity of the elongated body, wherein the first flange further comprises a vent disposed through the first flange; and

   a second flange connected to the second end of the elongated body and comprising a first end adjacent the second end of the elongated body and a second end;

   wherein the earbud is adapted to be manipulated between a first position and a second position, wherein when in the first position the first flange is disposed within the ear canal and the second flange is disposed outside of the ear canal, wherein when in the second position the first flange is disposed within the ear canal and the second flange at least partially occludes the ear canal.




Claims 15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,542,341 (the ‘341 Patent) in view of Shennib et al., U.S. Patent No. 9,807,524, filed on 8/21/2015 (Shennib).

Claims 1-18 of the ‘341 Patent recite all the limitations of Claim 15 with the exception of wherein the vent is disposed through a lobe of the two lobes. However, providing such a flange for an earpiece was well known. Shennib teaches that the vent is disposed through a lobe of the two lobes (areas divided by [114]) (the notches [114] act as vents; col. 7, lines 39-41). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the vent disposition taught by Shennib for the obvious benefit of preventing the occlusion effect (Shennib: Col. 2, lines 4-17).

Claims 1-18 of the ‘341 Patent recite all the limitations of Claim 19-20 with the exception of wherein the first flange includes first, second, and third lobes each separated by a notch that extends between the first end and the second end of the first flange, and wherein when the vent is disposed through the first lobe, a second vent is disposed through the second lobe, and a third vent is disposed through the third lobe. However, providing such a flange for an earpiece was well known. Shennib teaches that the first flange [110] includes first, second, and third lobes (areas divided by [112, 114]) separated by a notch [112, 114] that extends between the first end and a second end of the first flange [110], wherein when the vent is disposed through the first lobe (areas , a second vent is disposed through the second lobe (areas divided by [112, 114]), and a third vent is disposed through the third lobe (areas divided by [112, 114]) (the notches [114] act as vents; col. 7, lines 39-41). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the vent disposition taught by Shennib for the obvious benefit of preventing the occlusion effect (Shennib: Col. 2, lines 4-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al., U.S. Publication No. 2003/0081794, published on 5/1/2003, (Fushimi), in view of Dyer, U.S. Patent No. 8,031,900, patented on 10/4/2011 (Dyer).

As to Claim 1, Fushimi discloses an earbud for insertion into an ear canal, comprising: an elongated body [14A] comprising a first end, a second end, and a cavity [14a] that extends along a body [14A] axis between the first end and the second end of the elongated body [14A] (See Figs. 1 and 2); a first flange [14B] connected to the elongated body [14A] and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole [end of 14a] disposed in the first end of the first flange [14B] that is acoustically connected to the cavity [14a] of the elongated body [14A]; and a second flange [14C] connected to the second end of the elongated body [14A] and comprising a first end adjacent the second end of the elongated body [14A] and a second end (See Figs. 1 and 2). It is noted that Fushimi does not explicitly disclose that the first flange further comprises a vent disposed through the first flange. However, providing such vent holes in an earbud flange was well known. Dyer teaches a similar earbud (Fig. 5), wherein the first flange further comprises a vent [501] disposed through the first flange. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a vent disposed through the first flange, for the obvious benefit of allowing external sounds to reach the user, providing convenience and/or safety (Dyer: Col. 1, lines 61-67).

Claim 2, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi further discloses that the first flange [14B] and the second flange [14C] are integral with the elongated body [14A] (See Fig. 1).

As to Claim 4, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi further discloses that at least a portion of the first flange [14B] is adapted to collapse towards the body [14A] axis when the first flange [14B] is inserted into the ear canal (the body, including the flanged is made from silicone rubber; Para. 0047; and such a deformable material would inherently collapse in such a manner). 

As to Claim 5, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi further discloses that at least a portion of the second flange [14C] is adapted to collapse towards the body [14A] axis when the second flange [14C] is inserted into the ear canal (the body, including the flanges, is made from silicone rubber; Para. 0047; and such a deformable material would inherently collapse in such a manner).

As to Claim 6, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi further discloses that the first flange [14B] has a maximum circumference measured in a plane orthogonal to the body [14A] axis, and the second flange [14C] has a maximum circumference measured in the plane orthogonal to the body [14A] axis, wherein the maximum circumference of the first flange [14B] is less than the maximum circumference of the second flange [14C] (the outer diameter of the first flange is smaller than the outer diameter of the second flange; Para. 0049, lines 6-7).
Claim 7, Fushimi and Dyer remain as applied above to Claim 1. Fushimi further discloses that the elongated body [14A] is adapted to be connected to a sound tube [16] of a hearing assistance device [12] (the hearing assistance device is a receiver, which provides audio content to a user; Para. 0035, lines 1-2).

As to Claim 8, Fushimi and Dyer remain as applied above to Claim 1. Fushimi further discloses that a circumference of the first flange [14B] measured in a plane orthogonal to the body [14A] axis increases in a direction from the first end to the second end of the first flange [14B] (See Fig. 1). 

As to Claim 9, Fushimi and Dyer remain as applied above to Claim 1. Fushimi further discloses that a circumference of the second flange [14C] measured in a plane orthogonal to the body [14A] axis increases in a direction from the first end to the second end of the second flange [14C] (See Fig. 1). 

As to Claim 12, Fushimi and Dyer remain as applied above to Claim 1. Fushimi further discloses that at least one of the first [14b] and second [14C] flanges comprises a resilient material (the body, including the flanges, is made from silicone rubber; Para. 0047).

As to Claim 13, Fushimi and Dyer remain as applied above to Claim 1. Fushimi further discloses that at least one of the first [14b] and second [14C] flanges comprises an elliptical circumference in a plane orthogonal to the body [14A] axis (See Fig. 1a).
Claim 16, Fushimi discloses a hearing device (Fig. 1), comprising: a housing [24] comprising a sound port [30a]; hearing assistance components [18] disposed within the housing [24] (the hearing assistance device is a receiver, which provides audio content to a user; Para. 0035, lines 1-2); an earbud [14] connected to the housing [24] and adapted to be inserted into an ear canal, wherein the earbud [14] comprises: an elongated body [14A] comprising a first end, a second end, and a cavity [14a] that extends along a body [14A] axis between the first end and the second end of the elongated body [14A] (See Figs. 1 and 2), wherein the cavity [14a] is acoustically connected to the sound port [30a] of the housing [24]; a first flange [14B] connected to the elongated body [14A] and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole [end of 14a] disposed in the first end of the first flange [14B] that is acoustically connected to the cavity [14a] of the elongated body [14A]; and a second flange [14C] connected to the second end of the elongated body [14A] and comprising a first end adjacent the second end of the elongated body [14A] and a second end (See Figs. 1 and 2). It is noted that Fushimi does not explicitly disclose that the first flange further comprises a vent disposed through the first flange. However, providing such vent holes in an earbud flange was well known. Dyer teaches a similar earbud (Fig. 5), wherein the first flange further comprises a vent [501] disposed through the first flange. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a vent disposed through the first flange, for the obvious benefit of allowing external sounds to reach the user, providing convenience and/or safety (Dyer: Col. 1, lines 61-67).

Claim 17, Fushimi and Dyer remain as applied above to Claim 16. Fushimi further discloses that the housing [24] is inserted into the cavity [14a] of the elongated body [14A] of the earbud [14] (See Fig. 1). 

As to Claim 18, Fushimi and Dyer remain as applied above to Claim 16. Fushimi further discloses a sound tube [24D] acoustically connected to the cavity [14a] of the elongated body [14A] of the earbud and the sound port [30a] of the housing [24] (See Fig. 1). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al., U.S. Publication No. 2003/0081794, published on 5/1/2003, (Fushimi), Dyer, U.S. Patent No. 8,031,900, patented on 10/4/2011 (Dyer), further in view of Higgins et al., U.S. Publication No. 2016/0057551, published on 2/25/2016 (Higgins).

As to Claim 3, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi and Dyer do not explicitly disclose a wax bridge disposed on an outer surface of the first flange along the body axis and over the sound hole. However, providing such a wax bridge was well known. Higgins teaches a wax bridge [15] disposed on an outer surface of the first flange [10] along the body axis and over the sound hole [20] (See Figs. 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the wax bridge taught by Higgins into the earbud taught by Fushimi and Dyer, for the obvious added benefit of preventing the ingress of earwax (Higgins: Para. 0008, lines 12-13).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al., U.S. Publication No. 2003/0081794, published on 5/1/2003, (Fushimi), Dyer, U.S. Patent No. 8,031,900, patented on 10/4/2011 (Dyer), further in view of Huntress, U.S. Patent No. 4,055,233, patented on 10/25/1977 (Huntress).

As to Claim 10, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi and Dyer do not explicitly disclose that the second end of the first flange comprises a retainer ring. However, providing a retainer ring on an earbud flange was well known. Huntress teaches a similar earbud, wherein a second end of the flange [4] comprises a retainer ring [5] (See Fig. 1). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the retaining ring taught by Huntress, into the earbud of Fushimi and Dyer, for the additional benefit of providing a peripheral stiffness, while maintaining flexibility; Huntress: Col. 2, lines 39-46).

As to Claim 11, Fushimi and Dyer remain as applied above to Claim 1.  Fushimi and Dyer do not explicitly disclose that the second end of the second flange comprises a retainer ring. However, providing a retainer ring on an earbud flange was well known. Huntress teaches a similar earbud, wherein a second end of the flange [4] comprises a retainer ring [5] (See Fig. 1). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the retaining ring taught by Huntress, into the earbud of Fushimi and Dyer, for the additional benefit .

Claim 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al., U.S. Publication No. 2003/0081794, published on 5/1/2003, (Fushimi), Dyer, U.S. Patent No. 8,031,900, patented on 10/4/2011 (Dyer), further in view of Shennib et al., U.S. Patent No. 9,807,524, filed on 8/21/2015 (Shennib).

As to Claim 14, Fushimi and Dyer remain as applied above to Claim 1. Fushimi and Dyer do not explicitly disclose that the first flange comprises two lobes separated by a notch that extends between the first end and a second end of the first flange. However, providing such a flange for an earpiece was well known. Shennib teaches that the first flange [110] comprises two lobes (areas divided by [114]) separated by a notch [114] that extends between the first end and a second end of the first flange [110]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the notches and lobes taught by Shennib into the earbud of Fushimi and Dyer for the obvious benefit of preventing the occlusion effect (Shennib: Col. 2, lines 4-17).

As to Claim 15, Fushimi, Dyer, and Shennib remain as applied above to Claim 14. Shennib further discloses that the vent is disposed through a lobe of the two lobes (areas divided by [114]) (the notches [114] act as vents; col. 7, lines 39-41).
Claim 19, Fushimi and Dyer remain as applied above to Claim 16. Fushimi and Dyer do not explicitly disclose that first flange includes first, second, and third lobes each separated by a notch that extends between the first end and the second end of the first flange. However, providing such a flange for an earpiece was well known. Shennib teaches that the first flange [110] includes first, second, and third lobes (areas divided by [112, 114]) separated by a notch [112, 114] that extends between the first end and a second end of the first flange [110]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the notches and lobes taught by Shennib into the earbud of Fushimi and Dyer for the obvious benefit of preventing the occlusion effect (Shennib: Col. 2, lines 4-17).

As to Claim 20, Fushimi, Dyer, and Shennib remain as applied above to Claim 19. Shennib further discloses that when the vent is disposed through the first lobe (areas divided by [112, 114]), a second vent is disposed through the second lobe (areas divided by [112, 114]), and a third vent is disposed through the third lobe (areas divided by [112, 114]) (the notches [114] act as vents; col. 7, lines 39-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653